Citation Nr: 0901661	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-39 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for bilateral pes 
planus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for left 
knee disability, a right leg disability, and bilateral pes 
planus.

The issues of service connection for left knee disability and 
bilateral pes planus are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran has any right leg disability.  


CONCLUSION OF LAW

A right leg disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005 and a rating 
decision in June 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the November 2005 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
such as organic diseases of the nervous system, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).   

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

Here, the competent medical evidence does not establish that 
the veteran has a right leg disability.  The veteran's 
service medical records show that he sought treatment for 
pain in the anterior part of his right leg in September 1965.  
However, that condition, which was diagnosed as probable shin 
splints, appears to have been acute and transitory.  Service 
medical records do not show that the veteran had any further 
complaints of or treatment for right leg pain.  Moreover, a 
right leg disability is not noted on the veteran's September 
1968 discharge examination.  Therefore, the Board finds that 
no chronic disability was shown during the veteran's service.

The post-service evidence of record does not contain any 
additional medical or lay evidence that demonstrates that the 
veteran has complained of, been treated for, or been 
diagnosed with any disability of his right leg.  

The Board recognizes the veteran's contentions that he should 
be service connected for a right leg disability.  As a 
layperson, however, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of medical 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experiences.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently has a disability.

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
record does not contain evidence that demonstrates that the 
veteran currently has a right leg disability.  The veteran 
was requested to submit evidence showing that he had a 
disability, but did not do so.  The duty to assist is not a 
one-way street.  If a veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for a right leg disability must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right leg disability is denied. 


REMAND

The Board finds that additional development is required 
before the claims for service connection got a left knee 
disability and bilateral pes planus may be adjudicated.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to assist includes procuring 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The third factor 
above establishes a low threshold and requires only that the 
evidence indicate that there may be a nexus between the 
current disability or symptoms and the veteran's service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran asserts that he has had continued problems with 
his left knee since he injured it during service.  Service 
medical records demonstrate that the veteran complained of 
and was treated for pain in the insertion of his left 
patellar tendon in December 1965.  An X-ray of the left knee 
found no bony defect and a provisional diagnosis of "Osgood?"  
His September 1968 discharge examination found his lower 
extremities to be normal.  The record also shows that the 
veteran suffered a medical and lateral meniscus tear in his 
left knee in January 2002.  Hence, under the low threshold of 
McLendon, the Board finds that an opinion must be obtained to 
determine if it is at least as likely as not that any current 
knee disability is causally related to service.

Additionally, the Board finds that it does not have 
sufficient medical evidence upon which to base a decision 
with regard to the veteran's claims for service connection 
for bilateral pes planus.  The record demonstrates that the 
veteran's feet disability preexisted service as flat feet and 
pes planus second degree were noted on his entrance 
examination to service.  He was complained of pes planus 
during service and was provided supports.  His September 1968 
discharge examination found his feet to be normal.  
Therefore, it is necessary that a medical examiner review the 
claims file, including the veteran's service medical records, 
and render an opinion as to whether his preexisting 
disability was aggravated by his military service.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Santiago v. Brown, 5 Vet. 
App. 288 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of any current left knee 
disability.  The claims folder must be 
reviewed by the examiner and the 
examination report should note that 
review.  After reviewing the entire 
record, including the December 1965 
service record showing treatment for the 
left knee, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current left knee 
disability is related to service.  A 
complete rationale should be provided for 
the opinion.

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
his bilateral pes planus.  The claims 
folder must be reviewed by the examiner 
and the examination report should note 
that review.  The evidence of record shows 
that the veteran's pes planus preexisted 
his entry to service.  After reviewing the 
entire record, the examiner should opine 
whether the veteran's service medical 
records show that there was an increase in 
his pes planus during service.  If so, the 
examiner should specifically state whether 
is more likely than not (greater than 50 
percent probability) that the increase in 
severity was due to the natural progress 
of the disability.  A complete rationale 
should be provided for the opinions.

3.  Then, readjudicate the claims for 
service connection for a left knee 
disability and bilateral pes planus.  If 
the claims remain denied, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


